Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group I, and the species IL-13, without traverse, filed 6/03/22, is acknowledged.  

Claims 18, 20, 22-24, and 27-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 17, 19, 21, 25, and 26 are under examination. 

2.   Claims 17, 19, 21, 25, and 26 are rejected on the basis that the claim recites improper Markush groupings of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush grouping of the claims, a composition comprising IL-4 and CRM197 and a composition comprising IL-13 and CRM197 are patentably distinct because they comprise patentably distinct proteins.  Under the restriction concept of combination/subcombination, a composition comprising both IL-4 and CRM197 and IL-13 and CRM197 is further patentably distinct.  Accordingly, they do not properly comprise a Markush grouping of alternatives.
3.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.   Claims 17, 19, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (2007, IDS) in view of U.S. Vingtdeux et al. (2016).

Ma et al. teach an antigenic IL-13 composition (see particularly, the abstract).  

	The reference differs from the claimed invention in that it does not teach said composition comprising CRM197.

Vingtdeux et al. teach an antigenic composition comprising an antigen and CRM197 (see particularly, Materials and Methods, and page 842, column 2).  When injected into animals the composition induced “robust antibody responses” (see particularly, page 844, column 2 and Figures 2B and 2D).  The authors further noted that CRM197 was already in use in licensed vaccines and had been demonstrated to be immunogenic and safe in humans (see particularly, the abstract).  

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to employ CRM197 in the antigenic IL-13 composition of Ma et al. given the teachings of Vingtdeux et al. that a CRM197 and antigen composition was capable of inducing a “robust antibody responses” and that CRM197 was already in use in licensed vaccines and had been demonstrated to be immunogenic and safe in humans.  Note that Claim 25 is included in the rejection because both the compositions of Ma et al. and Vingtdeux et al. would have required a pharmaceutically acceptable excipient to be injectable.

5.   Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (2007) and Vingtdeux et al. (2016) in further view of Mantile et al. (2014).

Ma et al. and Vingtdeux et al. have been discussed above.

The teachings of the combined references differ from the claimed composition only in that do not teach a composition comprising an adjuvant nor an emulsion.

Mantile et al. teach that an antigenic composition comprising a squalene-oil-in water adjuvant (AddaVax) can induce an “enhanced” antibody titer (see particularly, the title, page 5, column 1, and Figure 2).

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to employ AddaVax in the antigenic IL-13 composition of Ma et al. and Vingtdeux et al.
given the teachings of Mantile et al. that including AddaVax in said composition could induce an “enhanced” antibody titer.

6.   No claim is allowed.

7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


G.R. Ewoldt, Ph.D., 7/12/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644